DETAILED ACTION
This action is response to application number 16/487,791, amendment and remarks, dated on 12/15/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 33-52 pending.
Claims 1-32 cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 33-52 have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-51 rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0357243 A1).


Claim 33, Takeda discloses a method comprising:
 reference signals for demodulation, preambles for signal discovery; “Therefore, for the purpose of identifying user terminals that have transmitted UL data, on the radio base station side, the present inventors have focused on reference signals that are transmitted simultaneously with UL data. These reference signals may include reference signals for demodulation, preambles for signal discovery, and so on. That is, with embodiments of the present invention, user terminals that have transmitted UL data are identified by using reference signals, instead of using data that is more likely to collide. The reason is that reference signals, which can be multiplexed between user terminals, can be received at the radio base station side even when UL data collides. Therefore, with the present invention, reference signals are configured so that user terminals can identify them”; ¶30) (UE receiving indication from base station for grant-free preamble transmission; “The above-described resources for use in UL grant-free transmission can be configured semi-statically. Also, these resources may be reported by higher layer signaling such as RRC signaling, system information, broadcast signals and so on, or may be reported in downlink control information such as the PDCCH”; ¶40; “Next, identification of UEs in UL grant-free transmission will be described. Information relating to a reference signal is reported from the radio base station to the user terminal through higher layer signaling. This information includes the identification of the UE in UL grant-free transmission, the sequence of reference signals (the PN (Pseudo-Noise) number, the CAZAC (Constant Amplitude Zero Auto Correlation) number etc.), the cyclic shift number/code number of the reference signal, the number of symbols of the reference signal in a TTI and so on. Also, the radio base station may be configured to assign specific HARQ process IDs to UL grant-free transmission, and schedule UL grant-based transmission using other HARQ process IDs. The sequence of the reference signal and the cyclic shift number/code number of the reference signal can be obtained from the UE-ID, PCID (Physical Cell Identifier), VCID (Virtual Cell ID), beam ID, and so on”; ¶48), 
receiving indication of bandwidth allocation for grant-free resources (receiving indication of bandwidth allocation for grant-free resources according to Figs. 2-5; “The present inventors have focused on the fact that, from the perspective of avoiding collisions between UL data in UL grant-free transmission and UL data in UL grant-based transmission, it is preferable to separate between resource fields for UL grant-free transmission and resource fields for UL grant-based transmission. Consequently, the present inventors have arrived at pre-configuring resource fields (reserved resources) for allocating UL data to be sent in UL grant-free transmission, and controlling assignment of UL grant-free transmission. For example, resources for use in UL grant-free transmission may be configured as in UL semi-persistent scheduling (SPS)”; ¶28; ¶40; ¶48), wherein the bandwidth allocated for grant-free preamble transmission (grant-free preamble transmission; reference signals, reference signals for demodulation, preambles for signal discovery; ¶30) is the same or larger than the bandwidth allocated for grant-free resources (allocating larger bandwidth for higher number of reference signals (RSs) transmission in configuration of the grant-free resources; “FIGS. 4A and 4B are diagrams to show examples of resources for use in UL grant-free transmission. The channel configuration of FIG. 4A is a channel configuration for use in UL grant-based transmission, and reference signals (RSs) are provided in two symbols in one slot (or one subframe). Meanwhile, the channel configuration in FIG. 4a bottom of A is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols, consecutively, in one slot (or one subframe)”; ¶43; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy”; ¶45),
receiving configuration associated with preamble repetition units (receiving configuration associated with preamble repetition units; reference signals RSs, repetitive transmission as shown in Figs. 4A, 4B, 5; “That is, according to one aspect of the present invention, UL data transmission (UL grant-free transmission) is carried out by using a channel configuration, in which more reference signals are configured than in the channel configuration for use for UL data that is transmitted based on UL transmission commands (UL grant-based transmission)”; ¶34; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy”; ¶45), dividing the bandwidth allocated for grant-free preamble transmission into multiple repetition units (reference signal repetition; Figs. 4A, 4B) in frequency domain based on the received configuration (reference signal repetition in frequency domain and time domain; “This channel configuration is a channel configuration in which more reference signals are configured than in the channel configuration for use for UL data in UL grant-based transmission. In this case, if reference signals are increased in the frequency direction, resources that can be used for other services and UL grant-based UL data transmission are reduced, so that a configuration (channel configuration) that increases reference signals in the time direction is adopted”; ¶42), and 
allocating resources for grant-free preamble and data transmissions, wherein the grant-free preamble is at least one of the preamble repetition units, and data is allocated in the grant-free resources (Figs. 4A, 4B, 5 show allocating resources for grant-free preamble repetition units (reference signals) and UL data transmissions; “That is, according to one aspect of the present invention, a user terminal has a transmission section that transmits UL data and a reference signal without a UL transmission command from a radio base station, and a control section that controls transmission of the UL data and the reference signal, and the control section applies a reference signal that can identify the user terminal, as the reference signal, and controls transmission of the UL data and the reference signal by using predetermined resources that are configured in advance”; ¶31; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy.”; ¶45; ¶66).
Takeda does not explicitly disclose wherein the bandwidth allocation to grant-free preamble transmission being the same or larger than the bandwidth allocation to data grant-free resource transmission.
However, Takeda in ¶43 discloses, “FIGS. 4A and 4B are diagrams to show examples of resources for use in UL grant-free transmission. The channel configuration of FIG. 4A is a channel configuration for use in UL grant-based transmission, and reference signals (RSs) are provided in two symbols in one slot (or one subframe). Meanwhile, the channel configuration in FIG. 4a bottom of A is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols, consecutively, in one slot (or one subframe)”.
Takeda in ¶45 discloses ,“Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy”; ¶45).
In other words, Takeda discloses allocating larger bandwidth for higher number of reference signals (RSs) transmission up till six symbols in configuration of the grant-free resources to increases reference signals and facilitate detection of reference signal by the radio base station so user terminal can be identified with higher accuracy. Selecting more or less than six symbols and related bandwidths in configuration of the grant-free resources and/or increasing or decreasing the number of reference signal transmissions, would be obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to use the same or larger bandwidth allocation to grant-free preamble transmission than the bandwidth allocation to data grant-free resource transmission as taught by Takeda in order to increases reference signals and facilitate detection of reference signal by the radio base station so user terminal can be identified with higher accuracy (¶45).

Claim 34, 40, 46, Takeda discloses wherein the resources for grant-free preamble (reference signals) is allocated within the grant-free resources (Figs. 4A, 4B, 5 show allocating resources for grant-free preamble repetition units (reference signals) and UL data transmissions; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy.”; ¶45).

Claim 35, 41, 47, Takeda discloses wherein the resources for grant-free preamble (reference signals) is allocated outside the grant-free resources (alternative of claim 34; Figs. 4A, 4B, 5 show allocating resources for grant-free preamble repetition units (reference signals) and UL data transmissions; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy.”; ¶45).

Claim 36, 42, Takeda discloses selecting a starting unit that is nearest to the allocated resources for data transmission (Figs. 4A, 4B and 5 show the starting unit transmission of RSs and allocated resource for data transmission are the nearest).

Claim 37, 43, Takeda discloses wherein allocating resources for grant-free preamble transmission comprising allocating grant-free preamble from the starting unit (Figs. 4A, 4B and 5 show allocating grant-free preamble from the starting unit for the repetitive RSs transmission, and the starting unit transmission of RSs and allocated resource for data transmission are the nearest).

Claim 38, 44, Takeda discloses in an instance in which the grant-free preamble is allocated on the same bandwidth as data, the grant-free preamble is served as reference signal (Figs. 2-5; “FIGS. 4A and 4B are diagrams to show examples of resources for use in UL grant-free transmission. The channel configuration of FIG. 4A is a channel configuration for use in UL grant-based transmission, and reference signals (RSs) are provided in two symbols in one slot (or one subframe). Meanwhile, the channel configuration in FIG. 4a bottom of A is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols, consecutively, in one slot (or one subframe)”; ¶43; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy”; ¶45).

Claim 39, limitation of claim 39 analyzed with respect to claim 33 the further limitation of claim 39 disclosed by Takeda, an apparatus (user terminal; Fig. 6, el. 20; Fig. 9; Fig. 10; Fig. 11), comprising at least one processor (Fig. 11, el. 1001) and at least one memory (Fig. 11, el. 1002) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (“FIG. 11 is a diagram to show an example hardware structure of a radio base station and a user terminal according to one embodiment of the present invention. Physically, the above-described radio base stations 10 and user terminals 20 may be formed as a computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, communication apparatus 1004, input apparatus 1005, output apparatus 1006 and a bus 1007”; ¶126; ¶129).

Claim 45, limitation of claim 45 analyzed with respect to claim 33 the further limitation of claim 45 disclosed by Takeda, an apparatus (radio base station; Fig. 6, el. 11, 12; Fig. 7; Fig. 8; Fig. 11) comprising at least one processor (Fig. 11, el. 1001) and at least one memory (Fig. 11, el. 1002) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (“FIG. 11 is a diagram to show an example hardware structure of a radio base station and a user terminal according to one embodiment of the present invention. Physically, the above-described radio base stations 10 and user terminals 20 may be formed as a computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, communication apparatus 1004, input apparatus 1005, output apparatus 1006 and a bus 1007”; ¶126; ¶129)

Claim 48, Takeda discloses wherein the received grant-free preamble is used as reference signal for demodulation (grant-free preamble; reference signals, reference signals for demodulation, preambles for signal discovery; “Therefore, for the purpose of identifying user terminals that have transmitted UL data, on the radio base station side, the present inventors have focused on reference signals that are transmitted simultaneously with UL data. These reference signals may include reference signals for demodulation, preambles for signal discovery, and so on. That is, with embodiments of the present invention, user terminals that have transmitted UL data are identified by using reference signals, instead of using data that is more likely to collide. The reason is that reference signals, which can be multiplexed between user terminals, can be received at the radio base station side even when UL data collides. Therefore, with the present invention, reference signals are configured so that user terminals can identify them”; ¶30; “In the radio communication system 1, cell-specific reference signals (CRSs), channel state information reference signals (CSI-RSs), demodulation reference signals (DMRSs), positioning reference signals (PRSs) and so on are communicated as downlink reference signals. Also, in the radio communication system 1, measurement reference signals (SRSs: Sounding Reference Signals), demodulation reference signals (DMRSs) and so on are communicated as uplink reference signals. Note that the DMRSs may be referred to as "user terminal-specific reference signals (UE-specific reference signals). Also, the reference signals to be communicated are by no means limited to these”; ¶81).

Claim 49, Takeda discloses configure reference signals for another user equipment which is scheduled in grant-based resources, wherein the configuring comprises assigning reference signals orthogonal to the grant-free preambles (“In order to increase the number of UEs that can be identified in UL grant-free transmission, it is effective to increase the orthogonality of reference signals (the number of reference signals that can be multiplexed). In the event reference signals are configured so that user terminals can identify them, increasing the number of reference signals in the frequency domain so to increase the orthogonality of reference signals (the number of reference signals that can be multiplexed) may lead to reducing the resources that can be used for other services, UL data transmission based on UL grants, and so on. So, the present inventors come up with the idea of adopting a configuration (channel configuration) that increases reference signals in the time direction”; ¶33; ¶81).

Claim 50, Takeda discloses send the configured bandwidth allocation for grant-free transmission, the configured bandwidth allocation for grant-free resources and the configured one or more preamble repetition units via at least one of broadcast signaling, unicast higher layer signaling and unicast physical layer signaling (“The above-described resources for use in UL grant-free transmission can be configured semi-statically. Also, these resources may be reported by higher layer signaling such as RRC signaling, system information, broadcast signals and so on, or may be reported in downlink control information such as the PDCCH”; ¶40; “Next, identification of UEs in UL grant-free transmission will be described. Information relating to a reference signal is reported from the radio base station to the user terminal through higher layer signaling. This information includes the identification of the UE in UL grant-free transmission, the sequence of reference signals (the PN (Pseudo-Noise) number, the CAZAC (Constant Amplitude Zero Auto Correlation) number etc.), the cyclic shift number/code number of the reference signal, the number of symbols of the reference signal in a TTI and so on. Also, the radio base station may be configured to assign specific HARQ process IDs to UL grant-free transmission, and schedule UL grant-based transmission using other HARQ process IDs. The sequence of the reference signal and the cyclic shift number/code number of the reference signal can be obtained from the UE-ID, PCID (Physical Cell Identifier), VCID (Virtual Cell ID), beam ID, and so on”; ¶48).

Claim 51, Takeda discloses wherein the bandwidth allocated for grant-free preamble transmission comprises a set of bandwidths (Figs. 3-5 show the bandwidth allocated for grant-free preamble transmission comprises a set of bandwidths; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy”; ¶45).

Claim 52, Takeda discloses wherein the configuration associated with preamble repetition units comprises the number of preamble repetition units (configuration comprising six reference signal repetition units; “Meanwhile, the channel configuration of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. Meanwhile, the channel configuration of a bottom of FIG. 4B is a channel configuration for use in UL grant-free transmission, and reference signals (RSs) are provided in six symbols (intermittently) in one slot. In this way, by adopting a configuration (channel configuration) that increases reference signals in the time direction, detection at the radio base station can be facilitated and user can be identified with high accuracy”; ¶45).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
03/08/2021